                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                               SHREVEPORT DIVISION

UNITED STATES OF AMERICA                            CRIMINAL ACTION NO. 18-00232-01

VERSUS                                              JUDGE S. MAURICE HICKS, JR.

CARLOS A. SPANN (01)                                MAGISTRATE JUDGE HORNSBY

                                  MEMORANDUM ORDER

         Before the Court is Defendant Carlos A. Spann’s (“Defendant”) pro se “Motion for

Unredacted 302 Report.” Record Document 143. Defendant states that he needs an

unredacted copy of the 302 report by the Government’s agent “to confirm the information

in the [PSR] and also for the filing of [his] objections.” Id. at 1.

         The Court first notes that it does not disclose unredacted reports without first

requesting the Government to submit them for purposes of an in camera review, which it

has not done here. Furthermore, Defendant has not alleged that the unredacted report

contains any Brady, Giglio, or Jencks Act material that would justify its disclosure. See

United States v. Jones, No. 09-1567, 2011 WL 13205773, at *2–3 (W.D. Tex. Mar. 18,

2011).

         Accordingly,

         IT IS ORDERED that Defendant’s motion is DENIED.

         THUS DONE AND SIGNED, in Shreveport, Louisiana, this 22nd day of August,

2019.
